Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 26 November 1798
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            My Dear Sister—
            Atkinson Novr. 26th 1798
          
          I have this moment been conversing with Richard Dexter upon the subject of becoming one in your Family— His Object is to get some property, that he might acquire more knowledge in our Academy, & then go into the country, purchase Land for a little Farm, & by honest industry be stiled a useful member of Society, & a faithful defender of its rights, & Liberties—
          He sustains a good Character, & has been a person in whom Mrs Peabody has placed great confidence, proving himself worthy of trust by his uncommon fidelity— He says he will go on tomorrow morning, upon trial for two months; & if it is agreeable will then contract for a year— I think he must please you, as he is modest, has an Idea of Subordination, is obliging, accommodating, & can turn his hand to almost any kind of business— I have told him he might improve in his writing, that you would permit him to write evenings when you had not business for him—
          I have not heard one word from Quincy since I left the Peaceful Vale— There, I hope, will be no occasion for weeping sorrow, to lift a tearful eye; but for manny, very many succeeding years may health, Love, hope, & joy smile in every Eye, & brighten every feature—
          Abby’s arm I am happy to say is much better, very weak yet, but has recovered all the motions proper to the Limb— For contracted muscles commend me to Dr Hughes ointment— I co[uld] never perceive her arm straitened till I used [it—]
          I have a very bad cold, yesterday I was like a Clock, could not speak a word, but kept in silent motion— I felt such a pressure upon my lungs that I feared I should have a fever, but to day I am much better— I cannot go out of the room to write, so I must sit, & hear a constant buzz—for notwithstanding my recommendations, I cannot perswade any of my acquaintance to become desciples of Zeno—or Phythagoras—incessant talking, singing, playing upon a flute &ce— I perceive there is a Gentleman just come in for a certificate, that wants to teach musick in the Evenings— By his conversation, & air I fancy he is one of those unfortunate persons whom Venus, & Cupid have conspired against, & is what some call love cracked— pray tell me? is there anything musical in love, that all those who are dissappointed in the one, fly to the other— He appears in raptures with

a young Lady where he has been boarding, & says if he had not been proved, a Phylosopher he should be quite undone—
          I am very desirous of hearing from you, as I suppose you have heard when Mrs Smith overtook her Father— I saw, & pitied the struggle between filial & conjugal affection—& rejoiced that in her mind the later prevailed— it was conformable to the rules of the Gospel, to that prudence, & discretion which has in so many instances marked her conduct—
          Pray if you cannot write to me, vote Cousin Betsy scribe, & I must intreat her to write soon to your ever obliged, & affectionate Sister
          
            E Peabody
          
          
            PS love to all— I hope Brother Cranch for our sakes will be kept a little longer from the Sky—
          
        